Case 8:17-cv-01551-DOC-JDE Document 215 Filed 05/13/19 Page 1 of 2 Page ID #:15102



  1
  2
  3
  4
  5
  6
  7
  8
  9                             UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11                                  SOUTHERN DIVISION
 12
 13
       ALLERGAN USA, INC.,                    Case No. 8:17-cv-01551-DOC-JDE
 14                                           The Honorable David O. Carter
              Plaintiff,
 15                              [PROPOSED] ORDER GRANTING
                           v.    PLAINTIFF ALLERGAN USA, INC.’S
 16                              EX PARTE APPLICATION RE: USE OF
       IMPRIMIS PHARMACEUTICALS, LOADING DOCK
 17    INC.,
                                 Complaint Filed: September 7, 2017
 18
             Defendant.          Pre-Trial Conference: May 8, 2019
 19                              Trial Date: May 9, 2019
 20
 21
 22
 23
 24
 25
 26
 27
 28
         ORDER GRANTING PLAINTIFF ALLERGAN USA, INC.’S EX PARTE APPLICATION RE: USE OF THE
                                        LOADING DOCK
Case 8:17-cv-01551-DOC-JDE Document 215 Filed 05/13/19 Page 2 of 2 Page ID #:15103



  1         Plaintiff Allergan USA, Inc. (“Allergan”) has filed an Ex Parte Application re:
  2   Use of Technology at Trial. Allergan will need access to the loading dock for the
  3   purpose of delivering boxes/materials needed to the Honorable Judge David O. Carter’s
  4   Courtroom 9D for Trial. The person delivering the materials will be Christian Barrera,
  5   CA Driver’s License Number: F1120146 of Nationwide Legal Services in a dark green
  6   2004 Ford Explorer license plate 8R40222. Mr. Barrera hereby requests access to the
  7   loading dock to deliver the following materials: approximately 30-35 boxes containing
  8   trial exhibit binders, deposition transcripts, trial folders, and miscellaneous trial
  9   supplies.
 10         Having considered Allergan’s application, it is hereby ORDERED that the
 11   individual referenced above may deliver the above-referenced materials to
 12   Courtroom 9D on May 14, 2019, at 7 a.m. or as soon thereafter as possible.
 13
 14         IT IS SO ORDERED.
 15
              May 13, 2019
      DATED: ________________               ___________________________________
 16
                                            THE HONORABLE DAVID O. CARTER
 17                                             U.S. DISTRICT COURT JUDGE
 18
 19
      cc Victor.Lizardi@centerragroup.net
 20      Guard Station
 21
 22
 23
 24
 25
 26
 27
 28                                            1
         ORDER GRANTING PLAINTIFF ALLERGAN USA, INC.’S EX PARTE APPLICATION RE: USE OF THE
                                        LOADING DOCK
